                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
JAMES R. WASHINGTON,
                                                                ORDER
                            Petitioner,
                                                              19-cv-119-bbc
              v.

SUE NOVAK,

                            Respondent.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Petitioner James Washington, who is incarcerated at the Columbia Correctional

Institution, has filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254,

challenging his 2010 conviction. Two motions filed by petitioner are before the court.

       First, on October 16, 2019, petitioner filed a motion requesting that the court

order respondent to supplement the record with the exhibits that petitioner filed with his

postconviction motion in state court and extend his November 7, 2019 deadline for filing

a brief in support of his petition until 30 days after his receipt of the requested

documents. Dkt. #19. On October 23, 2019, respondent stated that she did not oppose

the request for additional documents and submitted copies of the requested documents.

Dkt. #20.

       Second, petitioner filed a motion on November 7, 2019, requesting that the court

“correct the record” by “transferring” several documents to the “Notice of Motion and

Motion for Postconviction Relief Pursuant to § 974.06,” dkt. #18-45, which he filed in



                                             1
state court in March 2017. Dkt. #21. Specifically, he asks that the attachments to his

January 31, 2017 affidavit, dkt. #18-46 at 35-62, and the exhibits recently submitted by

respondent, dkt. #20-1, be included in the record relating to the § 974.06 motion. It is

not entirely clear what petitioner is asking for, but I assume that he means that these

documents should be considered part of the record that this court will review. He also

asks that he be given an additional 30 days to file his brief in support of the petition

because he has had limited or no access to the law library at the Columbia Correctional

Institution since October 22, 2019, because the institution was either on lockdown or in

modified operational status.

       Petitioner’s motion to supplement the record will be denied as unnecessary

because respondent has filed the documents that petitioner requested, making them part

of the record before the court. Petitioner’s motion to correct the record will be denied as

unnecessary because the documents are all part of the record before the court.

Respondent filed the documents either in conjunction with respondent’s answer to the

petition or in the supplemental filing on October 23, 2019. The fact that some of the

documents are filed separately from petitioner’s postconviction motion is of no matter. If

petitioner has any further concerns with respect to the record, he should raise them as

part of his brief in support of his petition. Finally, I will grant petitioner’s request for an

extension and give him until December 9, 2019 within which to file his brief in support

of his petition.




                                               2
                                          ORDER

       IT IS ORDERED that petitioner James Washington’s motions to supplement and

correct the record, dkt. ##19 and 21, are DENIED as unnecessary except that plaintiff

shall have until December 9, 2019 within which to file his brief in support of his petition.

       Entered this 20th day of November, 2019.

                                          BY THE COURT:
                                          /s/

                                          _______________________
                                          BARBARA B. CRABB
                                          District Judge




                                             3
